Exhibit 10.3

TENNECO INC.

PERFORMANCE SHARE UNIT AWARD AGREEMENT

(            -             Performance Period)

 

 

Participant

Effective as of [Grant Date] (the “Grant Date”), the Participant has been
granted a Full Value Award (the “Award”) under the Tenneco Inc. 2006 Long-Term
Incentive Plan (the “Plan”) in the form of performance share units (“PSUs”) with
respect to the number of shares of Common Stock (“Target PSUs”) set forth
herein. The Award is subject to the following terms and conditions (sometimes
referred to as this “Award Agreement”) and the terms and conditions of the Plan
as the same has been and may be amended from time to time. Terms used in this
Award Agreement are defined elsewhere in this Award Agreement; provided,
however, that, capitalized terms used herein and not otherwise defined shall
have the meaning set forth in the Plan.

1. General Terms of the Award. The following terms and conditions apply to the
Award:

 

Performance Period:

   January 1, 201     to December 31, 202    

Target PSUs:

  

 

Earning of Award:

   50% based on Relative TSR Performance      50% based on Cumulative EVA
Performance

Appendix A of this Award Agreement, which is incorporated herein and forms a
part of this Award Agreement, sets forth the manner in which the “Relative TSR
Performance” and “Cumulative EVA Performance” are calculated for purposes of
this Award Agreement for the Performance Period. Relative TSR Performance and
Cumulative EVA Performance are sometimes referred to herein individually as a
“Performance Target” and collectively as the “Performance Targets”.

2. Determination of Amount of Award. The number of Target PSUs that shall become
vested pursuant to this Award shall be based on satisfaction of Performance
Targets as determined in accordance with the following:

 

  (a) TSR Target PSUs. For purposes hereof, the Participant’s “TSR Target PSUs”
is 50% of his or her total Target PSUs. The maximum number of TSR Target PSUs
(expressed as a percentage, the “TSR Vesting Percentage”) to which the
Participant may become entitled under the Award (subject to the terms and
conditions of the Plan) is based on the Company TSR Percentile Ranking
(calculated as described in Appendix A) for the Performance Period based on the
following chart:



--------------------------------------------------------------------------------

Relative TSR Performance

(Company TSR Percentile Ranking)

   TSR Vesting Percentage ³ 75th    200% (maximum) 50th    100% (target) 25th   
25% (threshold) <25th    0%

Interpolation shall be used to determine the TSR Vesting Percentage in the event
the Relative TSR Performance does not fall directly on one of the ranks listed
in the above chart.

 

  (b) EVA Target PSUs. For purposes hereof, the Participant’s “EVA Target PSUs”
is 50% of his or her total Target PSUs. The maximum number of EVA Target PSUs
(expressed as a percentage, the “EVA Vesting Percentage”) to which the
Participant may become entitled under the Award (subject to the terms and
conditions of this Award Agreement) is based on the achievement by the Company
of Cumulative EVA (calculated as described in Appendix A) for the Performance
Period against the Cumulative EVA Target established by the Committee for the
Performance Period.

 

  (c) Determination of Performance Targets and Number of Vested Target PSUs. As
soon as practicable following the end of the Performance Period, the Committee
shall determine whether and the extent to which the Performance Targets have
been satisfied and the number of the Participant’s Target PSUs to which the
Participant shall be entitled under the Award, subject to the terms and
conditions of Paragraph 3 and the other terms and conditions of this Award
Agreement.

3. Form and Timing of Settlement of Award.

 

  (a) Unvested Award. Except as otherwise specifically provided herein, the
Participant shall have no right with respect to any payments or other amounts in
respect of this Award until the Award is actually settled on the Settlement Date
(as defined below) and if the Participant’s Termination Date occurs before the
Settlement Date, the Participant shall forfeit this Award and shall have no
rights with respect thereto.

 

  (b) Settlement Generally. Except as otherwise provided in this Paragraph 3,
the settlement of this Award shall be made following the end of the Performance
Period as of a date determined by the Committee and no later than two and
one-half months after the end of the Performance Period (such date, the
“Settlement Date”). Unless otherwise determined by the Committee in accordance
with the terms of the Plan, settlement shall be made in the form of shares of
Common Stock with one share of Common Stock being issued in settlement of each
vested Target PSU, plus an amount of cash equal to the Fair Market Value of any
fractional vested Target PSUs being settled as of such Settlement Date. Upon the
settlement of the Award, the Award shall be cancelled.

 

2



--------------------------------------------------------------------------------

  (c) Termination for Death, Total Disability or Retirement. Notwithstanding the
provisions of Paragraphs 3(a) and (b), if the Participant’s Termination Date
occurs on or before the end of the Performance Period:

 

  (i) as a result of the Participant’s death or Total Disability (as defined
below), the Participant (or, in the event of his or her death, his or her
beneficiary) shall be entitled to settlement of that number of Target PSUs equal
to the product of (A) 100% of the Target PSUs subject to this Award for the
Performance Period, multiplied by (B) the Termination Multiplier (as defined
below), which Target PSUs shall be settled within 60 days after the
Participant’s Termination Date (and such date shall be the “Settlement Date” for
purposes of this Award Agreement), or

 

  (ii) as a result of Retirement (as defined below), the Participant shall be
entitled to settlement of that number of Target PSUs equal to the product of
(A) the number of Target PSUs to which the Participant would otherwise have been
entitled pursuant to Paragraph 2 for the Performance Period had the
Participant’s Termination Date not occurred prior to the end of the Performance
Period, multiplied by (B) the Termination Multiplier, which Target PSUs shall be
settled on the Settlement Date.

If the Participant’s Termination Date occurs after the end of the Performance
Period and prior to the Settlement Date for the Performance Period as a result
of the Participant’s death, Total Disability or Retirement, the Participant (or,
in the event of his or her death, his or her beneficiary) shall be entitled to
settlement on the Settlement Date of that number of Target PSUs to which the
Participant would have been entitled for the Performance Period had his or her
Termination Date not occurred prior to the Settlement Date.

 

  (d) Change in Control. In the event of a Change in Control, the terms of
Article 6 of the Plan shall control.

 

  (e)

Certain Definitions. For purposes of this Award Agreement, the term (i) “Total
Disability” means an event that results in the Participant being (A) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (B) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company or its Subsidiaries,
(ii) “Retirement” means the Participant’s termination of employment with the
Company and its Subsidiaries, other than termination by the Company and its

 

3



--------------------------------------------------------------------------------

  Subsidiaries for cause, which shall include the failure to meet the
obligations required by the individual’s position (as determined in the
reasonable discretion of the Committee), after the date on which the Participant
attains (A) age 65 or (B) age 55 and has completed at least 10 years of service
with the Company and its Subsidiaries, and (iii)“Termination Multiplier” means a
fraction, the numerator of which is the number of full months of the
Participant’s employment during the Performance Period prior to his or her
Termination Date and the denominator of which is the number of full months in
the Performance Period.

 

  (f) Effect of Contrary Terms in Employment Agreement. In the event that the
Company (or any of its Subsidiaries) is a party to a written employment
agreement with the Participant, and if the employment agreement is inconsistent
with the provisions of this Paragraph 3, the terms of the employment agreement
will take precedence over the foregoing provisions, as applicable.

4. Payment of Fair Market Value in Certain Cases. If the Participant is entitled
to receive payment for the fair market value of this Award pursuant to Article 6
of the Plan (relating to Change in Control), that fair market value shall be
equal to the amount the Participant would have received hereunder as if (a) his
or her service had continued through the end of the Performance Period and
(b) he or she had earned 100% of his or her Target PSUs.

5. Withholding. All Awards and distributions under the Plan, including this
Award and any distribution in respect of this Award, are subject to withholding
of all applicable taxes, and the delivery of any cash or other benefits under
the Plan or this Award is conditioned on satisfaction of the applicable tax
withholding obligations. Such withholding obligations may be satisfied, at the
Participant’s election, (a) through cash payment by the Participant, (b) through
the surrender of shares of Common Stock that the Participant already owns, or
(c) through the surrender of shares of Common Stock to which the Participant is
otherwise entitled under the Plan; provided, however, that any withholding
obligations with respect to any Participant shall be satisfied by the method set
forth in subparagraph (c) of this Paragraph 5 unless the Participant otherwise
elects in accordance with this Paragraph 5. The amount withheld in the form of
shares of Common Stock under this Paragraph 5 may not exceed the minimum
statutory withholding obligation (based on the minimum statutory withholding
rates for Federal and state purposes, including, without limitation, payroll
taxes) unless otherwise elected by the Participant, in no event shall the
Participant be permitted to elect less than the minimum statutory withholding
obligation, and in no event shall the Participant be permitted to elect to have
an amount withheld in the form of shares of Common Stock pursuant to this
Paragraph 5 that exceeds the maximum individual tax rate for the employee in
applicable jurisdictions.

6. Transferability. This Award is not transferable except as designated by the
Participant by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order.

7. Heirs and Successors. If any benefits deliverable to the Participant under
this Award Agreement have not been delivered at the time of the Participant’s
death, such benefits shall be delivered to the Participant’s Designated
Beneficiary, in accordance with the provisions of this Award Agreement. The
“Designated Beneficiary” shall be the beneficiary or

 

4



--------------------------------------------------------------------------------

beneficiaries designated by the Participant in a writing filed with the Company
in such form and at such time as the Company shall require and in accordance
with such rules and procedures established by the Company. If a deceased
Participant fails to designate a beneficiary, or if the Designated Beneficiary
does not survive the Participant, any rights that would have been exercisable by
the Participant and any benefits distributable to the Participant shall be
distributed to the legal representative of the estate of the Participant.

8. Administration. The authority to administer and interpret this Award and this
Award Agreement shall be vested in the Committee, and the Committee shall have
all powers with respect to this Award and this Award Agreement as it has with
respect to the Plan. Any interpretation of this Award or this Award Agreement by
the Committee and any decision made by it with respect to the Award or the Award
Agreement is final and binding on all persons.

9. Addendum to Award Agreement. Notwithstanding any provision of this Award
Agreement, if the Participant resides and/or works outside the United States of
America (the “United States”, “U.S.” or “U.S.A.”), this Award shall be subject
to the special terms and conditions set forth in Appendix B (the “Addendum”) for
the Participant’s country. Further, if Participant transfers residence and/or
employment to another country reflected in the Addendum, the special terms and
conditions for such country will apply to Participant to the extent the Company
determines, in its sole discretion, that the application of such special terms
and conditions is necessary or advisable for legal or administrative reasons (or
the Company may establish alternative terms and conditions as may be necessary
or advisable to accommodate Participant’s transfer). The Addendum shall
constitute part of this Award Agreement.

10. Notices. Any notice required or permitted under this Award Agreement shall
be deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Committee or the
Company at the Company’s principal offices, to the Participant at the
Participant’s address as last known by the Company or, in any case, such other
address as one party may designate in writing to the other.

11. Governing Law. The validity, construction and effect of this Award Agreement
shall be determined in accordance with the laws of the State of Illinois and
applicable federal law.

12. Amendments. The Board may, at any time, amend or terminate the Plan, and the
Committee may amend this Award Agreement, provided that, except as provided in
the Plan, no amendment or termination may, in the absence of written consent to
the change by the affected Participant (or, if the Participant is not then
living, the affected beneficiary), adversely affect the rights of any
Participant or beneficiary under this Award Agreement prior to the date such
amendment or termination is adopted by the Board or the Committee, as the case
may be. Without limiting the generality of the foregoing or of Paragraph 15, the
Committee may amend or terminate this Award at any time prior to the Settlement
Date in its sole discretion to exercise downward discretion in the amount
payable under this Award if the Committee determines that the payout yielded or
that would be yielded by this Award for the Performance Period does not
accurately reflect the Company’s performance for the Performance Period.

 

5



--------------------------------------------------------------------------------

13. Award Not Contract of Employment. The Award does not constitute a contract
of employment or continued service, and the grant of the Award shall not give
the Participant the right to be retained in the employ or service of the Company
or any Subsidiary, nor any right or claim to any benefit under the Plan or this
Award Agreement, unless such right or claim has specifically accrued under the
terms of the Plan and this Award Agreement.

14. Severability. If a provision of this Award Agreement is held invalid by a
court of competent jurisdiction, the remaining provisions shall nonetheless be
enforceable according to their terms. Further, if any provision is held to be
overbroad as written, that provision shall be amended to narrow its application
to the extent necessary to make the provision enforceable according to
applicable law and enforced as amended.

15. Plan Governs/Other Terms. The Award evidenced by this Award Agreement is
granted pursuant to the Plan, and this Award and this Award Agreement are in all
respects governed by the Plan and subject to all of the terms and provisions
thereof, whether such terms and provisions are incorporated in this Award
Agreement by reference or are expressly cited. Notwithstanding any other
provision of the Plan or this Award Agreement, (a) all Awards are subject to the
Company’s recoupment or clawback policies as applicable and as in effect from
time to time, (b) if the Committee determines, in its sole discretion, that the
Participant at any time has willfully engaged in any activity that the Committee
determines was or is harmful to the Company or any of its Subsidiaries, any
unpaid portion of the Award shall be forfeited and the Participant shall have no
rights with respect thereto, (c) the Committee may, in its sole and absolute
discretion, adjust any Performance Target or the calculation thereof, and
(d) this Award is subject to forfeiture if the Participant fails to accept the
Award within the first twelve (12) months following the Grant Date in accordance
with procedures established by the Company.

16. Counterparts. This Award Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

17. Special Section 409A Rules. It is intended that any amounts payable under
this Award Agreement shall either be exempt from or comply with section 409A of
the Code. The provisions of this Award shall be construed and interpreted in
accordance with section 409A of the Code. Notwithstanding any other provision of
this Award Agreement to the contrary, if any payment or benefit hereunder is
subject to section 409A of the Code, and if such payment or benefit is to be
paid or provided on account of the Participant’s termination of employment (or
other separation from service):

 

  (a) and if the Participant is a specified employee (within the meaning of
section 409A(a)(2)(B) of the Code) and if any such payment or benefit is
required to be made or provided prior to the first day of the seventh month
following the Participant’s separation from service or termination of
employment, such payment or benefit shall be delayed until the first day of the
seventh month following the Participant’s termination of employment or
separation from service; and

 

6



--------------------------------------------------------------------------------

  (b) the determination as to whether the Participant has had a termination of
employment (or separation from service) shall be made in accordance with the
provisions of section 409A of the Code and the guidance issued thereunder
without application of any alternative levels of reductions of bona fide
services permitted thereunder.

 

ACCEPTED:       TENNECO INC.   

 

  

 

Type or Print Legal Name    (Date)    Senior Vice President Global Human
Resources and Administration      Signature            Social Security Number or
National ID            Street Address            City/State/Zip/Country      

 

7



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS AND CALCULATION METHODOLOGIES

Calculation of Relative TSR Performance.

Calculation of TSR

 

“TSR”

   =    Change in Stock Price + Dividends Paid          Beginning Stock Price   

(i) Beginning Stock Price shall mean the average of the Closing Prices for each
of the twenty (20) trading days immediately prior to the first day of the
Performance Period;

(ii) Ending Stock Price shall mean the average of Closing Prices for each of the
last twenty (20) trading days of the Performance Period;

(iii) Change in Stock Price shall equal the Ending Stock Price minus the
Beginning Stock Price;

(iv) Dividends Paid shall mean the total of all dividends paid on one (1) share
of stock during the Performance Period, provided that dividends shall be treated
as though they are reinvested;

(v) Closing Price shall mean the last reported sale price on the applicable
stock exchange or market of one share of stock for a particular trading day; and

(vi) In all events, TSR shall be adjusted to give effect to any stock dividends,
stock splits, reverse stock splits and similar transactions.

Calculation of Company TSR Percentile Ranking

The Company TSR Percentile Ranking is computed by (A) computing the Company’s
TSR for the Performance Period and (b) computing the TSR for the Performance
Period of each company that was in the peer group selected by the Committee for
the Performance Period (the “Peer Group”), provided that if a company declares
bankruptcy at any time during the Performance Period, the company will be
removed from the Peer Group, and if a company does not have publicly reported
stock prices for the whole Performance Period, the company will be removed from
the Peer Group. The Company TSR Percentile Ranking is the percentage of TSRs of
the Peer Group calculated that are lower than the Company’s TSR (e.g., if the
Company’s TSR is greater than 75% of the TSRs of the members of the Peer Group,
the Company TSR Percentile Ranking is the 75th percentile).



--------------------------------------------------------------------------------

Calculation of Cumulative EVA Performance.

Cumulative EVA Performance for the Performance Period is based on the Company’s
cumulative EVA for the three years during the Performance Period (“Cumulative
EVA”) expressed as a percentage of the three-year target for Cumulative EVA for
the Performance Period as established by the Committee (“Cumulative EVA
Target”).

“EVA” means the “economic value added” of the Company determined for the
applicable period by deducting the Company’s Capital Charge from NOPAT, as
determined by the Committee. EVA is intended to reflect a measure of profit
after subtracting the cost of all capital employed. EVA® is a registered
trademark of Stern Stewart & Co.

“Capital Charge” means the Cost of Capital multiplied by the Company’s aggregate
capital, as determined by the Committee.

“Cost of Capital” means the Company’s weighted average of the expected return on
the Company’s debt and equity capital. Cost of Capital is intended to reflect
the rate of return that an investor could earn by choosing another investment
with equivalent risk.

“NOPAT” means the Company’s net operating profit after tax, as determined by the
Committee based on the Company’s audited financial statements, subject to
adjustments established by the Committee.

 

9